Broyles, O. J.
1. A petition for certiorari which contains no proper assignment of error is void. Citizens Banking Co. v. Paris, 119 Ga. 517, 518 (46 S. E. 638).
(a) Such a petition should not be sanctioned; but, if sanctioned, should *695be dismissed on tlie hearing. The same result is reached, however, where the petition is overruled. See, in this connection, Flynn v. City of East Point, 18 Ga. App. 729 (90 S. E. 374), and citations.
Decided April 15, 1925.
J. II. Fellcer, for plaintiff in error.
2. In the instant ease the only attempted assignment of error in the petition for certiorari was in these words: “There being no further evidence, the court entered up judgment' in favor of the plaintiff against defendant for $5.52 besides court costs of suit. Petitioner avers that the said court erred in entering up said judgment.” The petition, therefore, did not comply with section 5183 of the Civil Code of 1910, which requires that the plaintiff in certiorari “shall plainly and distinctly set forth the errors complained of,” and this court will not reverse the judgment overruling the certiorari. Harrell v. City of Quitman, 17 Ga. App. 299 (86 S. E. 662), and citations.

Judgment affirmed.


Luke and Bloodioorth, JJ., concur.